UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)February 3, 2012 Oilsands Quest Inc. (Exact name of registrant as specified in its charter) Colorado 001-32994 98-0461154 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1333 - 8th Street SW Calgary, Alberta, Canada T2R 1M6 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (403)263-1623 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On February 3, 2012, Oilsands Quest Inc. (the “Company”) issued a press release announcing that, subject to approval from the Alberta Court of Queen’s Bench (the “Court”), it has secured debtor-in-possession financing and entered into a purchase and sale agreement for its non-core Eagles Nest assets. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein.The press release is also available on the Company’s website at www.oilsandsquest.com. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Exhibit Description Press Release dated February 3, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 3, 2012 Oilsands Quest Inc. (Registrant) /s/ Garth Wong Name: Garth Wong Title: President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Exhibit Description Press Release dated February 3, 2012. .
